In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
No. 15‐3238 
JOSÉ ANTONIO CISNEROS, 
                                                         Petitioner, 

                                 v. 

LORETTA E. LYNCH, Attorney General of the United States, 
                                               Respondent. 
                    ____________________ 

               Petition for Review of an Order of the 
                   Board of Immigration Appeals 
                          No. A073‐393‐696 

                    ____________________ 

     ARGUED MAY 26, 2016 — DECIDED AUGUST 25, 2016 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  MANION  and  HAMILTON, 
Circuit Judges. 
    WOOD, Chief Judge. José Antonio Cisneros, who had been 
a lawful permanent resident of the United States since 1996, 
had the bad judgment to commit unarmed robbery in 2012. 
This  is  an  aggravated  felony  under  8  U.S.C. 
§ 1227(a)(2)(A)(iii), and so one result of his conviction was the 
loss of his legal permanent resident status. His conviction also 
2                                                      No. 15‐3238 

made him inadmissible under 8 U.S.C. § 1182(a)(2)(A)(i)(I)—
that is, unable to adjust his status back to that of a lawful per‐
manent resident—because robbery is a crime of moral turpi‐
tude.  In  order  to  regain  eligibility  for  relief  from  removal 
through  adjustment  of  status,  Cisneros  needed  to  deal  with 
the problem of his inadmissibility. He therefore applied for a 
waiver  of  inadmissibility  under  section  212(h)  of  the  Immi‐
gration  and  Nationality  Act  (INA),  8  U.S.C.  §  1182(h)(1)(B), 
which gives the Attorney General the discretionary power to 
waive inadmissibility based on several grounds, including a 
crime of moral turpitude, if the person is a spouse, parent, or 
child of a U.S. citizen who would suffer “extreme hardship” 
if removed. 
     The Attorney General has promulgated regulations imple‐
menting this authority. The regulations state that with respect 
to  inadmissibility  based  on  “violent  or  dangerous  crimes,” 
she “in general, will not favorably exercise discretion under 
section 212(h)(2) of the Act … to consent to an application or 
reapplication for a visa, or admission to the United States, or 
adjustment  of  status,  with  respect  to  immigrant  aliens  who 
are inadmissible under section 212(a)(2) of the Act in cases in‐
volving violent or dangerous crimes, except in extraordinary 
circumstances.” 8 C.F.R. § 1212.7(d). The regulation identifies, 
as one example of such extraordinary  circumstances, “cases 
in which an alien clearly demonstrates that the denial of the 
application for adjustment of status or an immigrant visa or 
admission as an immigrant would result in exceptional and 
extremely unusual hardship.” Id.  
   An immigration judge granted Cisneros’s application for 
a waiver and adjustment of status, finding that his U.S.‐citizen 
family  would  suffer  “exceptional  and  extremely  unusual 
No. 15‐3238                                                         3 

hardship”  as  a  result  of  his  removal.  The  Department  of 
Homeland Security appealed, and the Board of Immigration 
Appeals (“the Board”) overturned that decision and revoked 
the  waiver.  Cisneros  now  petitions  for  review  from  the 
Board’s decision. Our authority, however, extends only to le‐
gal or constitutional issues, not discretionary determinations. 
Finding no cognizable error, we deny the petition for review.  
                                  I 
     Cisneros came to the United States in 1988 at age 17 and 
stayed after the expiration of his visa. In 1995, he married U.S. 
citizen Melissa Cisneros, and in 1996 his status was adjusted 
to  lawful  permanent  resident.  They  were  divorced  in  2002, 
but  remained  on  good  terms.  Cisneros’s  oldest  child,  Maria 
Esmeralda, was 24 years old at the time of the removal pro‐
ceeding;  Marissa,  his  first  child  with  Melissa,  was  17  years 
old; and Marsea, their second daughter, was 15. Cisneros also 
has  two  stepsons  from  Melissa’s  previous  marriage.  Maria 
had  three  children  of  her  own,  only  two  of  whom  are  now 
living. According to the testimony, Cisneros consistently sup‐
ported  the  children  financially  and  supported  Melissa  after 
their divorce.  
    On a darker note, Cisneros has a history of alcoholism and 
a criminal record that includes robbery, battery, a 1998 DUI, 
and assorted convictions for driving without a license. He has 
enrolled  in  rehabilitation  programs  several  times,  most  re‐
cently in 2008. The immigration judge described his testimony 
about the 2012 conviction: 
       [H]e was depressed, his car was broken, so he 
       went  on  a  bicycle  and  tried  to  look  for  a  used 
       car, something that was inexpensive that maybe 
4                                                      No. 15‐3238 

       his family can lend him some money, or some 
       friends, in order to buy a new vehicle. As he was 
       riding his bicycle, he passed by a bank that he 
       had not entered before and told the teller to give 
       him all her money. She gave him all the money. 
       He then walked out of the bank and rode back 
       to his home. 
   The  probable‐cause  affidavit  for  Cisneros’s  arrest  adds 
that  his  demand  for  money  was  on  a  written  note  that  he 
handed the teller that read, “Give me all the money.” Cisneros 
represents that he got just $75.  
     The  immigration  judge  heard  testimony  from  Cisneros 
and Melissa. Maria was unable to appear at the proceeding, 
for the grim reason that her boyfriend at the time had beaten 
her three‐year‐old daughter Anabel, Cisneros’s granddaugh‐
ter, to death on December 23, 2014, and Maria herself was in 
jail on felony neglect charges. The judge described Cisneros’s 
history with alcoholism and his attempts to get better, as well 
as  his  close  relationships  with  his  children,  stepchildren, 
grandchildren, and ex‐wife. She went through the details of 
his prior convictions. She examined the circumstances that led 
up  to  the  2012  robbery.  She  noted  his  current  sobriety  and 
church attendance. She concluded, given his earning poten‐
tial, the recent family tragedy, and the fact that all of the U.S. 
citizen  family  members  would  remain  in  the  United  States 
even  if  Cisneros  was  removed,  that  the  “profound  and  far 
reaching” “economic and emotional hardship” that would re‐
sult from his removal warranted an exercise of discretion in 
his  favor.  Cisneros’s  removal,  the  immigration  judge  con‐
cluded, “would result in exceptional and extremely unusual 
No. 15‐3238                                                          5 

hardship  to  his  qualifying  relatives,  particularly  his  young 
children.” 
    The Board disagreed. It held that 8 C.F.R. § 1212.7(d) ap‐
plies to Cisneros’s conviction because, despite the absence of 
any  weapon or harm caused to anyone,  “the potential  for  a 
physical altercation in committing” robbery renders it a dan‐
gerous  crime.  The  Board  found  that  Cisneros’s  younger 
daughters—the  oldest,  Maria,  was  not  a  child  within  the 
meaning  of  the  Act  and  therefore  not  a  qualifying  family 
member—would  “suffer  the  emotional  and  financial  hard‐
ship of separation from their father,” but it would not be ex‐
ceptional or extremely unusual. The children would soon be 
old enough to visit him on their own, the Board added. The 
Board  also  explained  that  hardship  is  only  one  factor,  and 
even if Cisneros demonstrated exceptional and extremely un‐
usual hardship to his qualifying relatives, his “negative fac‐
tors … far outweigh the positive.” 
                                  II 
   Unless a constitutional claim or question of law is present, 
we have no authority to review either the Attorney General’s 
discretionary  grant  or  denial  of  a  section  212(h)  waiver, 
8 U.S.C. § 1182(h)(2), or a final order finding a person remov‐
able because of the commission of an aggravated felony under 
8 U.S.C.  §  1227(a)(2)(A)(iii).  Vaca‐Tellez  v.  Mukasey,  540  F.3d 
665, 668 (7th Cir. 2008).  
   Our review of the Board’s constitutional and legal deter‐
minations is de novo. Surganova v. Holder, 612 F.3d 901, 903 (7th 
Cir. 2010). We give deference to the Board’s interpretation of 
immigration statutes. Cano‐Oyarzabal v. Holder, 774 F.3d 914, 
916 (7th Cir. 2014) (citing Chevron U.S.A. Inc. v. Nat. Res. Def. 
6                                                       No. 15‐3238 

Council, Inc., 467 U.S. 837 (1984)). If a statute is unambiguous, 
we implement its plain meaning. If it is unclear, we defer to 
the Board’s interpretation so long as its interpretation is rea‐
sonable. Hamlin v. Holder, 755 F.3d 506, 511 (7th Cir. 2014).  
    Cisneros’s petition for review presents four arguments: (1) 
that section 1212.7(d) is an invalid regulation in conflict with 
congressional intent and the relevant statute, (2) that even if 
the  regulation  is  valid,  the  Board  applied  it  improperly,  (3) 
that his crime was not violent or dangerous, and (4) that the 
Board committed legal error by failing to consider certain ma‐
terial facts in its hardship analysis.  
                                  A 
    We begin with his argument about the validity of the reg‐
ulation. He contends that it impermissibly narrows the statu‐
tory language. Section 212(h)(1)(B) allows the Attorney Gen‐
eral to waive inadmissibility if removal would result in “ex‐
treme hardship” to a citizen or lawful resident spouse, parent, 
or  child.  Yet  the  regulation,  section  1212.7(d),  significantly 
narrows  the  scope  for  discretion  with  respect  to  violent  or 
dangerous  crimes.  We  must  decide  whether  the  regulation 
has permissibly cabined the executive branch’s own author‐
ity, or if instead it is an impermissible refusal to exercise the 
discretion that Congress has required  the executive to exer‐
cise. We note that Cisneros has not waived this argument by 
failing  to  ask  the  Board  to  set  aside  the  Attorney  General’s 
regulation.  Such  an  action  would  lie  beyond  the  Board’s 
power. See Matter of Anselmo, 20 I. & N. Dec. 25, 30 (BIA 1989) 
(“Neither this Board nor an immigration judge has authority 
to consider a challenge to the Attorney General’s determina‐
tion[.]”). He thus had no duty to present this argument to the 
Board. Isaaq v. Holder, 617 F.3d 962, 968 (7th Cir. 2010).  
No. 15‐3238                                                          7 

    Section 212(h)(1)(B), 8 U.S.C. § 1182(h)(1)(B), sets out the 
“extreme hardship” waiver. Section 212(h)(2) states that once 
the terms of 212(h)(1)(A) or (B) or (C) are met and the Attor‐
ney  General  has,  using  the  “discretion  …  pursuant  to  such 
terms,  conditions  and  procedures  as  he  may  by  regulations 
prescribe,”  consented  to  the  petitioner’s  application,  waiver 
can occur. The Attorney General argues that section 1212.7(d) 
is just that: a “term,” “procedure,” or “condition” prescribed 
by regulation in order to implement the authority granted by 
the statute. Congress expressly left it up to the Attorney Gen‐
eral to promulgate regulations to guide the discretion granted 
in the statute, and she has done so. Chevron, 467 U.S. at 843–
44 (“If Congress has explicitly left a gap for the agency to fill, 
there  is  an  express  delegation  of  authority  to  the  agency  to 
elucidate a specific provision of the statute by regulation.”). 
Cisneros responds that there is no gap to fill—rather, section 
1212.7(d)’s  “exceptional  and  extremely  unusual  hardship” 
language conflicts  with and replaces  section 1182(h)(2),  and 
therefore is invalid.  
    The  Attorney  General  has  the  better  of  this  debate.  The 
plain language of the statute grants the Attorney General dis‐
cretion over inadmissibility waivers and the authority to reg‐
ulate that discretion. She has chosen to decline, as a matter of 
policy, to exercise her discretion in favor of a petitioner who 
has  committed  a  “violent  or  dangerous”  crime,  unless  that 
person  can  demonstrate  a  hardship  even  greater  than  that 
which those who commit non‐violent, non‐dangerous crimes 
must  show.  Granting  Cisneros’s  point  that  “extreme  hard‐
ship”  is  a  lower  threshold  than  “exceptional  and  extremely 
unusual hardship,” the fact remains that the statute permits 
the Attorney General to fine‐tune her discretion in this way. 
Indeed,  in  Lopez  v.  Davis,  531  U.S.  230  (2001),  the  Supreme 
8                                                          No. 15‐3238 

Court  came  to  much  the  same  conclusion  with  respect  to  a 
regulation promulgated by the Bureau of Prisons on the sub‐
ject of early release. The statute there denied early release to 
inmates  convicted  of  violent  offenses,  but  the  regulation 
added  an  additional  category  of  ineligible  inmates—those 
whose  current  offense  is  a felony  involving  a  firearm.  Id.  at 
238. The statute merely described eligibility for early release, 
not  an  entitlement  to  it,  and  so  the  Bureau  was  within  its 
rights to identify another group for whom release was inap‐
propriate. The Attorney General’s regulation in our case does 
the same thing, and so the same result should follow. 
    The regulation  in  our case does not render  it impossible 
for persons who have committed violent or dangerous crimes 
to obtain relief. It just imposes a higher bar. We are not sure, 
nor could the government enlighten us, about how many peo‐
ple  might  fail  the  stricter  regulatory  test  yet  qualify  for  the 
more lenient statutory test. In the end, however, this does not 
matter.  This  is  a  regulation  formally  promulgated  through 
statutory authority, and so it qualifies for Chevron deference. 
In  accordance  with  Chevron’s  two‐part  test,  we  first  ask 
whether Congress “directly spoke[] to the precise question at 
issue,” and if not, we ask whether the Attorney General’s con‐
struction  of the statute is permissible. Yi Di Wang v. Holder, 
759 F.3d 670, 673 (7th Cir. 2014) (quoting Chevron, 467 U.S. at 
842–43 & n.9). 
   Congress spoke directly to the question how a petitioner 
can  show  he  is  eligible  for  a  discretionary  inadmissibility 
waiver:  by  demonstrating  extreme  hardship  to  a  qualifying 
family member. 8 U.S.C. § 1182(h)(1)(B). Just as in Lopez, Con‐
gress  did  not  constrain  the  Attorney  General’s  authority  to 
draw lines within the set of people identified by the statute.  
No. 15‐3238                                                           9 

    Cisneros quibbles about the source of the “exceptional and 
extremely unusual” phrase, which comes from a case involv‐
ing a refugee waiver, not a section 1182(h) waiver. In re Jean, 
23 I. & N. Dec. 373 (U.S. Att’y Gen. 2002), but we see no sig‐
nificance in the source of the language the Attorney General 
chose  to  adopt.  We  approved  of  the  heightened  In  re  Jean 
standard for refugee waivers in Ali v. Achim, 468 F.3d 462 (7th 
Cir. 2006), finding that it did not conflict with section 1159(c) 
because  section  1159(c)  does  not  require,  but  only  allows, 
waiver in the listed circumstances. Nothing in section 212(h) 
compels a different result.  
    This  regulation  differs  from  the  one  at  issue  in  Succar  v. 
Ashcroft,  394  F.3d  8  (1st  Cir.  2005),  where  the  First  Circuit 
found  invalid  a  rule  categorically  barring  people  on  parole 
from  inadmissibility  waivers.  The  First  Circuit  noted  that 
“[t]he Supreme Court itself has ruled that the two questions 
of discretion as to the ultimate relief and discretion as to eli‐
gibility exclusions are distinct.” Id. at 23 (citing INS v. Cardoza‐
Fonseca, 480 U.S. 421, 433–34 (1987)). Even if no petitioner who 
meets  “extreme  hardship”  but  not  “exceptional  and  ex‐
tremely  unusual  hardship”  is  ever  granted  a  waiver  under 
section 1212.7(d), the regulation is nonetheless not a categori‐
cal bar of the kind in Succar. It does not render people con‐
victed of violent or dangerous crimes ineligible; it raises the 
threshold for obtaining the ultimate relief. 
    Our conclusion is in accord with five of our sister circuits. 
See Perez Pimentel v. Mukasey, 530 F.3d 321, 325 (5th Cir. 2008) 
(“Congress has not spoken to the standards the Attorney Gen‐
eral may employ under § 1182(h)(2), and the regulation is di‐
rected  only  to  the  Attorney  General’s  discretion  under  that 
subsection”);  Samuels  v.  Chertoff,  550  F.3d  252,  257  (2d  Cir. 
10                                                      No. 15‐3238 

2008) (“Because proof of ‘extreme hardship’ constitutes only 
a  threshold  showing,  Section  1212.7(d)  is  not  inconsistent 
with Section 212(h)”); Mejia v. Gonzales, 499 F.3d 991, 996 (9th 
Cir. 2007) (“The Attorney General has not changed or altered 
the  statutory  ‘extreme  hardship’  standard.  Instead,  he  has 
promulgated  a  regulation  to  guide  [immigration  judges]  in 
the way they exercise their relatively unfettered grant of dis‐
cretion after the statutory requirements are met.”); Talavera v. 
U.S.  Att’y Gen.,  628  F.  App’x  997,  999  (11th  Cir.  2015)  (non‐
precedential holding that the Attorney General was empow‐
ered to “issue regulation 1212.7(d) to provide guidance about 
how  to  weigh  an  alien’s  criminal  offense  against  any  hard‐
ships caused by his removal”); Idowu v. U.S. Att’y Gen., 512 F. 
App’x 222, 226 (3d Cir. 2013) (nonprecedential, citing Samuels 
and Mejia). We see no reason to create a conflict with them.  
                                  B 
    Cisneros next urges that even if the regulation is valid, the 
Board improperly applied it in his case. He points to the fol‐
lowing sentence from the Board’s decision: “the respondent 
has  not  demonstrated  the  kind  of  extraordinary  circum‐
stances  that  would  render  him  eligible  for  a  waiver  under 
212(h) of the Act.” Therefore, he claims, the agency decision 
does  not  warrant  deference  because  it  did  not  focus  on  the 
right question. See Mata‐Guerrero v. Holder, 627 F.3d 256, 259 
(7th Cir. 2010) (“Chevron deference … assumes that an agency 
has  taken  a  careful  look  at  the  general  legal  issue  and  has 
adopted a reasonably consistent approach to it.”). 
   The government responds that Cisneros takes the sentence 
out of context. The full sentence reads: “As the respondent has 
not  demonstrated  the  kind  of  extraordinary  circumstances 
that would render him eligible for a waiver under 212(h) of 
No. 15‐3238                                                         11 

the Act in light of his conviction, he does not merit a favorable 
discretionary determination.” The Board’s decision continues 
by  noting  that  “the  hardship  presented  is  but  one  factor  to 
consider in making a discretionary determination,” and con‐
cludes that “the respondent does not merit the relief he seeks 
in the exercise of discretion … Although the respondent has 
several  notable  equities,  the  negative  factors  in  his  case  far 
outweigh the positive.” 
   The Board’s decision shows that it followed the regulation 
and asked whether, given Cisneros’s eligibility for relief, a fa‐
vorable  exercise  of  discretion  was  merited.  Finding  no  “ex‐
ceptional  and  extremely  unusual”  hardship,  it  said  no.  The 
Board  did  not  consider  Cisneros  “ineligible”  because  of  his 
violent or dangerous crime and did not commit any error in 
applying section 1212.7(d).  
                                  C 
    Cisneros next argues that his crime should not have been 
classified as “violent or dangerous.” If this was wrong, then it 
would have been error to apply section 1212.7(d) to him. His 
argument is that the Board improperly applied a categorical 
approach to determine that his crime fell in that category; it 
should instead have analyzed the facts and circumstances un‐
derlying  his  robbery  conviction.  See  Taylor  v.  United  States, 
495  U.S.  575  (1990)  (establishing  a  categorical  approach  to 
classify  state  crimes);  Shepard  v.  United  States,  544  U.S.  13 
(2005) (clarifying the modified categorical approach); see also 
Descamps  v.  United  States,  133  S.  Ct.  2276  (2013)  (describing 
modified categorical approach). 
   The categorical approach is a method often used to deter‐
mine whether a prior conviction should be used, usually for 
12                                                       No. 15‐3238 

purposes  of  sentencing  enhancement.  Critically,  the  court 
looks only at the elements of the crime, not at the particular 
way  in  which  it  was  committed.  Section  1212.7(d)  does  not 
explicitly  state  whether  a  facts‐and‐circumstances  approach 
or a categorical approach (or a modified categorical approach) 
is appropriate for determining whether a crime is “violent or 
dangerous”  for  purposes  of  the  regulation.  Cisneros  draws 
support for his argument that a facts‐and‐circumstances ap‐
proach is required from In re Jean, where the Attorney General 
described the crime in some detail. 23 I. & N. Dec. at 383. But 
in the end, the Attorney General there concluded that it made 
no  difference  whether  the  crime  was  a  violent  one,  because 
the applicant was unfit in any event for discretionary relief. 
Id. 
    Neither does our decision in Ali clarify whether the cate‐
gorical approach is required. 468 F.3d 462. Ali did not address 
the appropriate way for immigration judges and the Board to 
determine whether a crime was “violent or dangerous.” Cis‐
neros claims that we rejected the categorical approach in that 
case, but he conflates our rejection of a categorical bar on cer‐
tain petitioners with a categorical approach to analyzing the 
crime of conviction. 
    The Ninth Circuit requires the Board to “mak[e] a deter‐
mination based on the facts underlying [the] conviction that 
[the]  crime  was  violent  or  dangerous”  before  applying  the 
heightened regulatory standard. See Rivas‐Gomez v. Gonzales, 
225  F.  App’x  680,  683  (9th  Cir.  2007)  (nonprecedential);  cf. 
Torres‐Valdivias  v.  Lynch,  786  F.3d  1147,  1152  (9th  Cir.  2015) 
(finding the Board had  discretion not to apply  a categorical 
approach  in  determining  whether  a  crime  was  “violent  or 
No. 15‐3238                                                        13 

dangerous”).  The  Eleventh  Circuit  has  stated  that  “Jean  re‐
quired  neither  a  ‘categorical’  nor  a  ‘fact‐based’  approach  to 
determining whether a refugee’s conviction renders him a ‘vi‐
olent or dangerous individual,’” but rather only “an adequate 
consideration  of  the  nature  of  the  refugeeʹs  crime.”  Makir‐
Marwil v. U.S. Att’y Gen., 681 F.3d 1227, 1235 (11th Cir. 2012). 
The Eleventh Circuit seems to favor an elements approach for 
very serious crimes and a facts‐and‐circumstances approach 
for  others.  Id.  The  Board  has  suggested,  in  dictum,  that  a 
“facts” approach might be preferable to a categorical one for 
“violent  or  dangerous”  crime  determinations.  See  Matter  of 
Dominguez‐Rodriguez, 26 I. & N. Dec. 408, 413 n.9 (BIA 2014).  
   We see nothing in the statute that  compels the Attorney 
General to adopt one or the other of these methodologies. Be‐
cause she created the regulation to guide her own discretion, 
she retains the authority to decide how to interpret the term 
“violent or dangerous” crime, as long as the interpretation is 
permissible under the INA. Chevron, 467 U.S. at 843; see also 
Makir‐Marwil,  681  F.3d  at  1235  (“all  Jean  requires  is  an  ade‐
quate consideration of the nature of the refugee’s crime”). 
    We  need  not  pursue  this  argument  further,  because  the 
Board does not seem to have applied a strict categorical ap‐
proach here. It noted that Cisneros’s crime “did not involve a 
weapon and did not cause harm to any individual,” but it con‐
cluded  that  “the  potential  for  a  physical  altercation  in  com‐
mitting such a crime is itself sufficient to determine it is a dan‐
gerous crime.”  The Board thus  did consider Cisneros’s spe‐
cific acts and found that the crime met the regulation based 
on those acts. It did not end its analysis simply by pointing to 
robbery  as the  crime of  conviction.  Given  that  the  Attorney 
General created the category of crime at issue here, and given 
14                                                      No. 15‐3238 

her broad discretion, we cannot say that the Board’s determi‐
nation that Cisneros’s crime was “violent or dangerous” was 
impermissible.  
                                  D 
    Last,  Cisneros  argues  that  the  Board  erred  by  failing  to 
consider  certain  material  facts  in  its  hardship  analysis.  He 
takes issue with the fact that the Board did not mention his 
infant  granddaughter’s  recent  traumatic  and  horrific  death, 
nor the fact that his ex‐wife testified that she might be home‐
less  without  his  financial  support.  But  the  Board  is  not  re‐
quired to recite every fact that Cisneros raised as evidence of 
extreme hardship to his family. While Cisneros tries to char‐
acterize the issue as a legal error, it is really a challenge to the 
Board’s  exercise  of  discretion  and  thus  one  that  we  are  not 
permitted  to  review.  See  Papazoglou  v.  Holder,  725  F.3d  790, 
794 (7th Cir. 2013) (because the Board applied the correct legal 
standards, the petitioner’s argument “ultimately constitute[d] 
a disagreement with the Boardʹs exercise of discretion in re‐
fusing to grant the waiver.”). While the “wholesale failure to 
consider  evidence”  would  be  an  error  of  law,  see  Iglesias  v. 
Mukasey, 540 F.3d 528, 531 (7th Cir. 2008) (citation and quota‐
tion  marks  omitted),  the  Board  did  not  ignore  “wholesale” 
Cisneros’s evidence of hardship. 
                                 III 
   Because the Board made no legal error in reversing the im‐
migration judge’s grant of relief from removal, we DENY the 
petition for review.